Citation Nr: 1030569	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal stromal 
tumor (GIST) / leiomyosarcoma, to include as due to in-service 
herbicide exposure or as secondary to service-connected 
generalized lymphadenopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, 
from August 1976 to August 1979, and from August 1990 to December 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the evidence of record, the Board finds 
that remand is required for additional development of the 
Veteran's claim of entitlement to service connection for a 
gastrointestinal stromal tumor (GIST)/leiomyosarcoma.

In this case, the Veteran has espoused several theories upon 
which he believes service connection to be warranted.  During his 
March 2010 hearing before the Board, he alleged that his 
GIST/leiomyosarcoma could be the result of in-service herbicide 
exposure.  He further contended that his GIST/leiomyosarcoma was 
caused by in-service exposure to chemicals and solvents.  The 
Veteran also stated that he believed that his GIST/leiomyosarcoma 
was related to his condition of enlarged lymph nodes, which was 
first noted during active duty service and has been present 
continuously since that time.  With regard to the Veteran's last 
contention, the Board notes that the Veteran is service-connected 
for generalized lymphadenopathy based on his history of enlarged 
lymph nodes.

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than the 
Republic of Vietnam or along the demilitarized zone (DMZ) in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs that a 
detailed statement of the Veteran's claimed herbicide exposure be 
sent to the Compensation and Pension (C&P) Service via e-mail and 
a review be requested of the Department of Defense's ("DoD") 
inventory of herbicide operations to determine whether herbicides 
were used or tested as alleged.  If the exposure is not verified, 
a request should then be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.

In this case, the Veteran contends that he was exposed to various 
chemicals and solvents, including herbicide agents, during the 
course of his military duties.  Specifically, he reported that 
his job duties included weed killing, and that he did not know if 
he was exposed specifically to Agent Orange, but that he believes 
he was exposed to herbicide agents.  Review of the record reveals 
that the RO denied the Veteran's claim based on exposure to 
herbicide agents because the "medical evidence fails to show a 
diagnosis of gastrointestinal stromal tumor (GIST) leiomyosarcoma 
within one year after military discharge . . . ."  However, 
neither 38 C.F.R. § 3.307 nor 38 C.F.R. § 3.309 require 
leiomyosarcoma to be diagnosed within one year of military 
service for service connection to be warranted on a presumptive 
basis.  38 C.F.R. §§  3.307, 3.309 (2009).

The Board acknowledges that the evidence does not reflect, and 
the Veteran does not contend, that he had active duty service in 
the Republic of Vietnam.  However, the record does not reveal 
that the RO submitted a detailed statement of the Veteran's 
claimed herbicide exposure to the C&P Service via email with a 
request for review of the DoD's inventory of herbicide operations 
to determine whether herbicides were used or tested as alleged.  
In addition, the RO did not attempt to verify the Veteran's 
reported exposure to herbicide agents with the JSRRC.

The Court of Appeals for Veterans Claims has consistently held 
that evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by the M21-1).  In order to comply with the procedures 
as provided for in the manual, the RO must send an e-mail request 
to C&P and a request to JSRRC for verification of the Veteran's 
possible herbicide agent exposure during active duty service.

In addition, the Board finds that a VA examination addressing the 
etiology of the Veteran's GIST/leiomyosarcoma should be 
conducted.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board finds that a VA examination addressing the etiology of 
the Veteran's GIST/leiomyosarcoma is warranted in this case.  The 
Veteran was diagnosed with GIST/leiomyosarcoma in 2003, and 
underwent a gastric resection in November 2003 to remove the 
mass.  He maintains current diagnoses of "GIST tumor- 
successfully treated on [sic] 2003."  Although there is no 
evidence of GIST/leiomyosarcoma during active duty service, the 
Veteran was treated for lymphadenopathy and enlarged lymph nodes 
during active duty service.  In addition, there is evidence 
indicating that the Veteran's GIST/leiomyosarcoma may be related 
to his service-connected generalized lymphadenopathy.  
Specifically, in a November 2005 VA examination, the VA examiner 
noted the Veteran's GIST/leiomyosarcoma and stated that the 
"[c]ondition was found when [Dr. R.] was again evaluating this 
Veteran for the generalized lymphadenopathy which as of this date 
is still diagnosed as to cause."  While the November 2005 VA 
examiner suggested that the Veteran's generalized lymphadenopathy 
may be the cause of his GIST/leiomyosarcoma, the VA examiner did 
not provide a conclusive opinion as to the etiology of the 
Veteran's GIST/leiomyosarcoma.  Accordingly, a VA examination 
addressing the etiology of the Veteran's GIST/leiomyosarcoma is 
warranted.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and ask 
him to provide a detailed statement of his 
claimed herbicide exposure during service.  
This statement should include supporting 
details such as the specific location, names 
of any individuals involved, and time frame 
during which the claimed exposure occurred.  
The RO must also request that the Veteran 
submit any competent medical evidence in 
support of his claim.

2.  Thereafter, and whether or not the 
Veteran provides the detailed statement of 
exposure, the RO must comply with the 
evidentiary development provided in M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  Specifically, the RO must 
attempt to verify the Veteran's alleged 
exposure to herbicide agents by furnishing 
the Veteran's detailed description of 
exposure or by providing a summary of the 
Veteran's reported description of exposure to 
the C&P service via e-mail and requesting a 
review of DoD's inventory of herbicide 
operations in Okinawa.  All documentation 
sent and received by the RO must be 
associated with the claims file.

3.  Subsequently, if the Veteran's claimed 
herbicide exposure is not verified, the RO 
must send a request to JSRRC for verification 
as to whether the Veteran was exposed to 
herbicide agents as alleged during his period 
of service, in accordance with the 
instructions set forth in M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 
10(n).  All documentation sent and received 
by the RO must be associated with the claims 
file.

4.  Thereafter, the RO must provide the 
Veteran with an appropriate VA examination to 
determine the etiology of his 
GIST/leiomyosarcoma.  The claims file and a 
copy of this remand must be provided to and 
reviewed by the examiner.  

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following examination of the 
Veteran and review of the service and post-
service medical evidence, including the 
November 2005 VA examination report which 
suggests that the Veteran's 
GIST/leiomyosarcoma may be related to his 
service-connected generalized 
lymphadenopathy, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the Veteran's GIST/leiomyosarcoma is related 
to service, to include whether it was caused 
or aggravated by his service-connected 
generalized lymphadenopathy.  The examiner 
must also provide an opinion as to whether 
the Veteran's GIST/leiomyosarcoma is related 
to any herbicide exposure or chemical or 
solvent exposure during active duty service.  

A complete rationale for all opinions must be 
provided.  If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of the scheduled VA 
examination must be placed in the Veteran's 
claims file.

6.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


